371 U.S. 7 (1962)
HARRIS
v.
FLORIDA REAL ESTATE COMMISSION ET AL.
No. 100.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE SUPREME COURT OF FLORIDA.
M. H. Rosenhouse for appellant.
Benjamin T. Shuman for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.